Citation Nr: 1444181	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-02 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis.

2. Entitlement to a rating in excess of 10 percent for right knee status-post medial meniscus tear. 

3.  Entitlement to a disability based on individual unemployability (TDIU) due to service-connected left knee degenerative arthritis and right knee status-post medial meniscus tear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claims for an increased rating for right knee status-post meniscus tear and left knee degenerative arthritis.

The Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected right and left knee disorders, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's claims for an increased rating, it has been listed on the first page of this decision. 

In December 2011, the Board remanded the instant matters to the Agency of Original Jurisdiction (AOJ) for additional development.

In July 2013, the Board denied the Veteran's claims for an increased rating for a right knee status-post medial meniscus tear and left knee degenerative arthritis.  In addition, the Veteran's claim for a TDIU was again remanded to the AOJ for additional development.  

The Veteran subsequently appealed the denials of his claim for an increased rating for right knee status-post medial meniscus tear and left knee degenerative arthritis to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court vacated the Board's July 2013 decision and remanded the claims for further development pursuant to a Joint Motion for Remand (JMR) filed by representatives of the Veteran and VA.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals a September 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records dated through April 2014; such records were considered in the April 2014 supplemental statement of the case (SSOC), which addressed the issue of entitlement to a TDIU only.  A March 2013 SSOC, which addressed the issues of entitlement to increased ratings for the right and left knee disabilities, considered VA treatment records dated through January 2013 only.  The Veteran has not waived AOJ consideration of such additional evidence.  However, as the Veteran's claims for an increased rating are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and through remand.  The remaining documents in Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Finally, the Veteran's VBMS file contains no documents at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for an increased rating for right knee status-post medial meniscus tear and left knee degenerative arthritis, as well as entitlement to a TDIU, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).
In the March 2014 JMR, the parties agreed that the Board had erred by not ensuring compliance with its previous December 2011 remand directives.  Specifically, the parties agreed that the September 2012 VA examiner did not adequately address or quantify in degrees the range of motion loss during flare-ups in either knee.  The parties agreed that the Board was to obtain a medical examination and opinion addressing or quantifying the degree of range of motion loss during flare-ups of the Veteran's knee pain.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).   In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.   Pursuant to the terms of the March 2014 JMR detailed above, the claims for an increased rating for right and left knee disorders must be remanded to ensure compliance with the Board's previous remand.

With regards to the Veteran's claim for a TDIU, the Board had previously remanded this claim to obtain an opinion detailing the functional impairments of the Veteran's service connected disabilities and its impact on his employment.  The VA examiner, in an April 2014 opinion, opined that the Veteran's knee condition would prevent physical employment such as push-pull or lift-carry but would not prevent sedentary employment.  However, no rationale was provided in support of this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  On remand, an opinion addressing the impact, if any, of the Veteran's service-connected right and left knee disabilities on his employment should be obtained.

In a May 2014 statement, the Veteran suggested that he was receiving physical therapy and/or other treatment for his right and left knee disorders from a University of Tennessee hospital.  The Board notes that records dated in November 2005 from the University of Tennessee Medical Center and records dated through May 2012 from Dr. M. M. are contained in the Veteran's claims file.  However, the Veteran's statement suggests that more recent records may exist.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers, including Dr. M. M. and/or the University of Tennessee Medical Center, who treated him for his claimed disorders.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the Mountain Home VA Medical Center dated from April 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)  

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable VA to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, to include any records from the University of Tennessee and Dr. M. M.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right knee status-post medial meniscus tear and left knee degenerative arthritis.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

With regards to each knee, the examiner should conduct range of motion testing.  The examiner should note whether there is any pain, weakened movement, excess fatigability or incoordination on movement in the joint, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the knee is used repeatedly.  If such an estimate or description of any range of motion loss cannot be provided, the examiner should explain why.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

The examiner should state whether there is malunion or nonunion of the tibia and fibula, whether there is loose motion requiring a brace, and comment on whether the Veteran's right and/or left knee disability is slight, moderate, or marked.  He or she should also identify any other symptomatology and manifestations of the disability.

The examiner should state whether ankylosis of the right and/or left knee is present, and, if so, the degree at which it is present; whether recurrent subluxation or lateral instability is present, and, if so, whether it is slight, moderate, or severe; whether there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; whether there is any residual cartilage damage and whether there is genu recurvatum.

The examiner should discuss the functional impact, if any, of the right and/or left knee disabilities on the Veteran's ability to perform sedentary or manual type of work. 

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



